MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing the appeal of the immigration judge’s removal order.
Petitioner claims the immigration judge erred by issuing the removal order without allowing petitioner sufficient time to cure the deficiencies in her application for a “U” Visa. However, the record reflects that petitioner did not seek a continuance, but instead requested the removal order be entered. Thus, the BIA did not err in dismissing the appeal.
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). This petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.